Citation Nr: 0834104	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-14 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals, left elbow fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1988 and from November 2001 to October 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which granted service connection for the 
veteran's residuals, left elbow fracture, and assigned a 10 
percent evaluation.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review. 

A hearing was held in May 2008, at the Des Moines RO before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the veteran is claiming that he is entitled to 
a higher initial evaluation for his residuals, left elbow 
fracture.  The veteran is currently assigned a 10 percent 
evaluation.

At his May 2008 hearing, the veteran contended that his April 
2007 VA examination was inadequate.  The veteran testified 
that the examination was conducted by a cardiologist rather 
than an orthopedist or other appropriate specialist.  A 
review of the record indicates that the veteran's April 2007 
VA examination was in fact conducted by a cardiologist.  
While an orthopedic examination conducted by a cardiologist 
is not in and in itself a fatal flaw, the Board notes that 
the examination report does in fact contain contradictory 
findings.  For example, the range of motion findings of the 
April 2007 VA examination  examiner seem disproportionate to 
the subsequent conclusion that the veteran's left elbow 
disability caused no significant occupational impairment.  
Indeed, the Board is perplexed that the notation that the 
veteran had bony joint enlargement, deformity, and 
malalignment of the left elbow along with the seemingly 
significant loss of extension.  It was also described that 
the veteran experienced instability, pain, stiffness, and 
weakness of the left elbow, and that it gave way.  However, 
the examiner later found that the veteran did not experience 
any additional limited range of motion after repetitive use.  
In addition, the veteran testified at his May 2008 hearing 
that one of the primary symptoms associated with his left 
elbow disability was a loss of grip strength.  However, the 
April 2007 VA examination report fails to discuss the 
veteran's loss of grip strength.  

Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Therefore, this case must be remanded to 
afford the veteran the opportunity for a thorough and 
contemporaneous VA examination for his residuals of the left 
elbow fracture.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
left elbow disability since August 2006.  
Appropriate efforts should be made to 
obtain such additional treatment records 
and associate them with the veteran's 
claims file.  Any negative response should 
be properly included in the claims file.

2.  The veteran should be afforded an 
appropriate VA orthopedic examination to 
ascertain the severity and manifestations 
of his service-connected residuals, left 
elbow fracture.  The claims file should be 
made available for the examiner(s) to 
review.  The examiner(s) should review all 
pertinent records associated with the 
claims file and comment on the severity of 
the veteran's left elbow disability.

The examiner should address whether the 
veteran has marked cubitus varus, cubitus 
valgus deformity, or ununited fracture 
head of the radius.  The examination 
should also include full range of motion 
testing, in degrees, for flexion and 
extension of the veteran's left elbow, and 
any other tests considered necessary by 
the examiner.  In testing range of motion 
of the veteran's left elbow, the examiner 
should note if the veteran has any 
additional limitation of motion due to 
such factors as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion, and should specifically 
quantify any additional limitation of 
motion found.  The medical basis for all 
opinions expressed should also be given.  
The examiner should provide a complete 
rationale for all conclusions reached.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

